COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Dwayne Rayshaun Wilson v. Sterling Shire Apartments

Appellate case number:      01-17-00785-CV

Trial court case number:    1098747

Trial court:                County Civil Court at Law No. 4 of Harris County

        Appellant, Dwayne Rayshaun Wilson, has filed a notice of the appeal of the trial
court’s final judgment signed on October 10, 2017 in a forcible detainer proceeding.
Appellant has filed a “Motion for Preliminary Injunction against any Writ of Possession”
and a “Motion to Stay Writ of Possession and Order against Writ of Possession.” “A
judgment of a county court may not under any circumstances be stayed pending appeal
unless, within 10 days of the signing of the judgment, the appellant files a supersedeas
bond in an amount set by the county court.” TEX. PROP. CODE ANN. § 24.007 (West
Supp. 2016). The record filed in this Court does not show that appellant has filed a bond
in the amount set by the trial court in the underlying proceeding. Accordingly, we deny
appellant’s motions. See id.; Johnson v. Freo Tex. LLC, No. 01-15-00398-CV, 2016 WL
2745265, at *2 (Tex. App.—Houston [1st Dist.] May 10, 2016, no pet.) (mem. op.)
(citations omitted) (“A defendant’s indigence does not relieve [him] of the obligation to
file a supersedeas bond.”).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                  Acting individually       Acting for the Court

Date: November 14, 2017